Title: To George Washington from Heman Swift, March 1781
From: Swift, Heman
To: Washington, George


                  
                     Sir
                     
                        March 1781
                     
                  
                  Agreable to your Excellencys Warrant McDowall was executed the 21st Inst.  The Evening before his Execution he inform’dMessrs Strong & Prudoin Ministers of Hartford that Lee the man your Excellency sent from Newport and ordered confin’d in Goal at Hartford had given him a particular account of his intentions when he left New York, that he was employ’d by Sir Henry Clinton to pass through the Country to Newport with all possible expedition, and get all intelligence he could while passing, and at Newport of the movements of the French and of every other matter which concern’d Sir Harry, for which he was to give him a very handsome reward on his Return—It has not been in my power to obtain any Evidence that Lee has been in actual Service with the Enemy, but am of opinion Evidence of that kind can be soon procur’d—I shall use every exertion in my powers to prove the villany of the man of which with pleasure I will give your Excellency the earliest intelligence—and wait your Excellencys directions therein.  I am with respect your Excellency humbl. Servt
                  
                     Heman Swift
                     
                  
               